IN THE MATTER OF              )
BOBBIE SUE LAWSON, an         )
incapacitated and disabled person,
                              )
                              )
JOHN MURPHY and LINDA MURPHY, )
                              )
              Appellants,     )
                              )                  No. SD34141
    vs.                       )
                              )                  FILED: May 23, 2016
SHERRY PRUIETT and            )
PAMELA HALE,                  )
                              )
              Respondents.    )

          APPEAL FROM THE CIRCUIT COURT OF DUNKLIN COUNTY

                          Honorable Robert N. Mayer, Judge

(Before Scott, P.J., Bates, J., and Sheffield, C.J.)

APPEAL DISMISSED

      PER CURIAM. The Murphys appeal a probate-division order that ratified

respondents’ actions relating to leases of the protectee’s farm and denied the

Murphys’ opposing motions for lack of standing. We dismiss the appeal because the

Murphys do not allege and we do not see how that order aggrieves them.
                                    Background

      In 2006, Bobbie Sue Lawson leased the Murphys her 1127-acre farm through

2013, with options to renew by mutual agreement for up to seven more years. During

the initial lease term, in 2011, Ms. Lawson was adjudicated totally disabled and

incapacitated. Respondents were appointed her co-guardians and co-conservators

and have served continuously since then. 1

                                 Separate Litigation

      Several years into the conservatorship, disputes arose between the Murphys

and respondents regarding farm rights after the Murphys’ initial lease term. The

Murphys would not vacate the farm and respondents sought to evict them. Litigation

ensued, including the Murphys’ five-count circuit court action against respondents

and the farm’s new lessees. When respondents filed counterclaims, the Murphys

moved to dismiss them, asserting that respondents lacked proper authorization to

file counterclaims or even to continue their protectee’s farming business.

                                  Probate Motions

      Two weeks later, respondents moved in the probate division for “this Court to

authorize the actions they have taken and allow them to continue to deal with

1The record does not indicate respondents’ relationship to Ms. Lawson, if any. We
glean only that Ms. Lawson had given her farm manager an instrument nominating
him as guardian and conservator, but the court did not appoint him “due to criminal
charges being filed against him” or appoint Ms. Lawson’s second nominee due to a
conflict. Rather, the court appointed respondents, who lived in Texas, “to serve
without bond at this time” with certain restrictions on acting without written court
authorization. In the next four months, the court twice confirmed respondents’
appointment and authority to act and set a $500,000 fiduciary bond which
respondents posted. Later docket entries through 2015 reflect respondents’
substantial activity on behalf of the protectee and estate, all apparently approved,
confirmed, or ratified by the court.

                                             2
farming operations on the Lawson Farm and to prosecute and to defend certain

lawsuits that have arisen from the Ward’s farm property.”

         The Murphys responded with two probate-division motions that opposed

respondents’ request and disputed respondents’ authority as conservators both in

general and specifically regarding farm operations, leases, and related litigation.

         After a hearing, the probate division denied the Murphys’ motions for lack of

standing and sustained respondents’ motion. The Murphys seek to appeal that

order.

                                       Analysis

         As a threshold issue, we must determine that the Murphys have standing to

bring this appeal. In re Estate of Whittaker, 261 S.W.3d 615, 617 (Mo.App.

2008). Otherwise, we must dismiss. Id.

         The right to appeal is statutory and it is fundamental that an appellant be

“aggrieved” by the challenged ruling. See Klagge v. Hyundai Motor America,

148 S.W.3d 857, 859 (Mo.App. 2004); § 512.020 (party aggrieved by judgment in

civil case may appeal). 2 Here, § 472.160 “requires the interested person seeking to

appeal from an order, judgment or decree of the probate court to have been

‘aggrieved thereby.’” In re Estate of Soengen, 412 S.W.2d 533, 536 (Mo.App

1967).

         The Murphys’ assertions of standing focus on whether they are “interested

persons” (§ 472.010(15)). They never claim the order aggrieves them and we cannot


2Unless otherwise indicated, statutory citations are to RSMo 2000. Cited chapter
472 probate code provisions apply to the subject proceedings pursuant to § 475.020.
                                           3
see how it does.

          • Removal/suspension of conservators: On this record, we fail to discern
            the Murphys’ cognizable interest in the identity of court-appointees
            who represent the protectee generally or in litigation with the Murphys.
            Cf. Campbell v. Director of Revenue, 297 S.W.3d 656, 658-59
            (Mo.App. 2009) (litigant lacked legally cognizable interest in how, or by
            whom, his opponent was provided legal representation; also no attempt
            to show prejudice and only prejudicial error is reversible).

          • Ratification: Below, the Murphys suggested some uncertainty whether
            respondents had acted on the estate’s behalf or personally in farm and
            farm-lease dealings. Even if we credit this alleged uncertainty, the
            probate division’s order resolves it, which should not aggrieve the
            Murphys either. 3

                                     Conclusion

      Our inability to see how this probate order aggrieves the Murphys, coupled

with their failure to assert, argue, or claim that it does, effectively ends our inquiry.

We    deny   all   motions   taken    with       the   case   and   dismiss   the   appeal.

3 This issue further illustrates the “interested” vs. “aggrieved” distinction. The
Murphys had suggested uncertainty whether respondents had (1) any authority as
conservators due to a failure (later remedied) to designate a Missouri agent for
service of process per § 473.117.3; or (2) sufficient court approval to continue the
protectee’s farming business, etc., under their initial appointment described in note 1
supra. Arguably the Murphys thus had “an interest in knowing that the person …
who may obtain judgment against [them] is lawfully entitled to receive such money
or to obtain and enforce such judgment” and they were not at risk “of being required
to pay an unauthorized person once and later be required to pay again upon demand
or suit of validly appointed administrator,” In re Dugan’s Estate, 309 S.W.2d 137,
141 (Mo.App. 1957), and similarly that any judgment they might get on their own
claims would be against the “right” party. However, the probate court satisfied this
interest by confirming respondents’ authority, a ruling that did not aggrieve but
benefitted the Murphys, whose interest did not include “obtaining a decision
according to some view of the law that they may have themselves entertained, or
have been advised by counsel.” State ex rel. St. Louis Union Trust Co. v.
Sartorius, 164 S.W.2d 356, 359 (Mo. banc 1942) (citation and internal quotation
marks omitted).




                                             4
IN THE MATTER OF                            )
BOBBIE SUE LAWSON, an                       )
incapacitated and disabled person,          )
                                            )
JOHN MURPHY and LINDA MURPHY,               )
                                            )
                     Appellants,            )
                                            )    No. SD34141
       vs.                                  )
                                            )    Filed: May 23, 2016
SHERRY PRUIETT and                          )
PAMELA HALE,                                )
                                            )
                     Respondents.           )

             APPEAL FROM THE CIRCUIT COURT OF DUNKLIN COUNTY

                           Honorable Robert N. Mayer, Judge

CONCURRING OPINION

       I concur with the principal opinion’s decision. In a separate lawsuit, the Murphys

have brought multiple causes of action which seek to preserve and defend an asserted

leasehold interest in the farm in question. If the Murphys are successful, such action

would provide a complete remedy for any damages they may have sustained. The

identity of the conservators (who are vested by statute with the obligation to bring and

defend claims against the estate) is immaterial because it is the estate that will be bound
by the outcome of that separate lawsuit. Since the estate will be bound if the Murphys

win their separate lawsuit, no standing exists for the Murphys to appeal the denial of

their motion to change conservators.



MARY W. SHEFFIELD, C.J. – CONCURRING OPINION AUTHOR




                                            2